Pee Ctjeiam.
This is an application for a writ of certiorari to review the action of the Hudson Common Pleas Court in affirming an award of the workmen’s compensation bureau in awarding compensation to the petitioner for the death of her husband.
The husband of the respondent died June 10th, 1924. Up to February 29th, 1924, he had been employed by the prosecutor. On that day he complained of having been hurt in pulling an elevator cable. It also appears that immediately thereafter he complained to his employer. Prior to that time his health was good and he worked every day. When he complained to his employer his employer told him to go home. He went home and never again returned to his employment. He laid down awhile and then went to the doctor the same evening, complaining of pain in his stomach, which came after the heavy lifting. The doctor advised rest and a bandage. In March he was operated upon, and that disclosed peritonitis due to the injury. He died later as a *488result of the injury. Such, we think, is the effect of the great weight of the evidence.
We have examined the evidence in view of the various contentions of the prosecutor, which are (1) that there was no accident; (2) that deceased was not injured, in an accident arising out of and in the course of the employment; (3) that deceased did not die from the injury, and (4) that the workmen's compensation court had no jurisdiction. We find no merit in them, and think there is presented no fairly debatable question. .
The writ is, accordingly, denied, with costs.